Pee Cuetam,
The plaintiff is an old man of eighty years. He had on deposit in the Wayne County Savings Bank $1,635. On September 4, 1900, he transferred to his son Joseph Polt, this defendant, the full amount of this deposit. It constituted his entire estate; he had not a dollar left. Besides the son, he had a wife and daughter. The court below found on ample evidence, that the old man at the date of the transfer lacked mental capacity to transact business and did not comprehend the nature and consequences of his act. Besides the evidence of witnesses, tbe learned judge saw the father in court and observed his appearance and conduct. In the interval between hearing and final decree, in proper proceedings a guardian was appointed for the father to take charge of his estate and then the money was ordered paid to this guardian. It is probable that the orderly procedure would have been to have had the guardian appointed first and then have instituted this proceeding in equity; but that is now unimportant. The decree is affirmed on the finding of fact by the court below.